Citation Nr: 0018820	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-06 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from August 1965 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD and assigned a 10 percent 
evaluation.

During the course of this appeal, the RO increased the 
evaluation from 10 percent to 30 percent effective from 
February 1998.  However, since the rating criteria provide 
for a higher evaluation for this disability, the appeal is 
continued.  Where there is no clearly expressed intent to 
limit an appeal, the RO is required to consider entitlement 
to all available ratings for that condition.  AB v. Brown, 
6 Vet. App. 35 (1993).

The veteran waived RO consideration of outpatient treatment 
records submitted at the time of his November 1999 hearing 
before a Member of the Board.  


FINDING OF FACT

The veteran's PTSD is manifested by depression, moderate 
overall impairment, and insomnia.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service connection was granted in an October 1998 rating 
decision based on clinical findings from VA outpatient 
reports extending from November 1997 to April 1998, a VA 
psychiatrist's statement in June 1998, and VA medical 
examination in August 1998.  A private physician's statement 
dated in December 1997 discloses treatment for major 
depression from October 1993 to September 1994.  Overall, the 
1997 to 1998 VA outpatient reports reveal increased symptoms 
of depression and anxiety, decreased sleep and intrusive 
thoughts, irritability, and anger.  The veteran was taking 
Serzone and Trazadone.  

VA psychiatrist's statement dated in June 1998 discloses 
treatment for PTSD and major depression since January 1998, 
for which the veteran was taking medication.  During VA 
medical examination (American Board of Psychology and 
Neurology) conducted in August 1998, the veteran reported 
that he attended a PTSD support group and continued treatment 
in outpatient care.  The veteran further reported that he was 
working as an elevator mechanic and had no major problems 
with work.  He stated that he had been working in that area 
for 10 years.  The veteran reported continuing nightmares and 
flashbacks approximately once a week, stating that his 
symptoms were moderate.  The duration of his symptoms was 
"sometimes a few minutes."  The veteran also reported that 
he did not like crowds or noises.  He acknowledged that he 
was able to work from about 6:00 in the morning to 2:30 in 
the afternoon and that he was trying to be around other 
people.  He stated that he felt depressed sometimes about his 
Vietnam experiences, particularly when he remembered seeing 
the wounded.

On mental examination, the examiner noted no impairment of 
thought processes, no delusions or hallucinations, or 
inappropriate behavior.  There were no suicidal or homicidal 
thoughts, plans, or intentions.  The veteran's personal 
hygiene was fair and he was oriented to person, place, and 
time.  He had no severe memory impairment during the 
examination and was able to remember three objects after 
three to five minutes.  The veteran had no ritualistic or 
obsessive behavior.  The rate and flow of his speech was 
relevant, logical, and clear and there was no obscure speech 
pattern.  The veteran had no panic attacks and no impairment 
of impulse control.  He reported that his sleep was better.  
The examiner reported mild depression and anxiety.  

The diagnoses were mild PTSD, Vietnam war experiences, and a 
Global Assessment of Functioning Score (GAF) of 71.  In a 
summary of the veteran's symptoms, the examiner noted no 
psychosis or cognitive impairment, no homicidal or suicidal 
thoughts, plans, or intentions, and that the veteran's memory 
was basically intact.  Overall, the examiner noted that the 
veteran's reaction to traumatic events witnessed in Vietnam 
consisted of mild fear and anxiety.  His symptoms did include 
distressing recollection of events, mild nightmares and 
flashbacks, and difficulty with sleeping.  Mild PTSD was 
diagnosed.  The examiner noted that the veteran's social and 
occupational functioning were not severely impaired.  

In VA progress note dated in September 1998, the veteran 
reported suicidal ideation for two days and homicidal 
ideation toward former business partners without a formalized 
plan.  He complained of flashbacks, anger, anxiety, 
irritability, and sleep deprivation.  The psychiatrist 
reported an anxious affect, fair eye contact, and fair 
speech.   

During a personal hearing in May 1999, the veteran testified 
that his sleep was intermittent due to anxiety and 
nightmares, many of which were combat-related and that he was 
hypervigilant and always on edge.  When questioned as to his 
relationship with his family, the veteran stated that he was 
always moody and had arguments several times a week.  He 
reported that he worked installing elevators, which he had 
been doing for about 11 years.  He indicated that he did not 
have trouble getting along with his coworkers, but that he 
did not talk with them frequently.  He also reported breaking 
out in night sweats.  

As for entertainment, the veteran stated that he went fishing 
about once a month, usually with his brother.  The veteran 
also stated that he and his wife went out to dinner once a 
week.  Otherwise, the veteran testified that he did not 
socialize and that when he was not working, he generally 
worked around the house or garden.  He said that he has lost 
contact with his friends.  When asked about suicidal 
intentions, he stated that he had only thought about it 
before, but had no plans.

In private medical outpatient records extending from January 
to October 1999, the veteran complained of depression and 
limited social contact, with suicidal thoughts, but had no 
plans or intentions.  He also complained of no tolerance and 
poor memory with recurrent episodes of anger and rage.  The 
diagnosis was severe major depression and recurrent PTSD.  He 
had moderate impairment of concentration, impaired memory, 
and depressed mood.  Otherwise, the veteran's behavior was 
appropriate and intact.

In a June 1999 letter, a private physician stated that the 
veteran had been under treatment for symptoms of depression 
since January 1999.  His symptoms included sadness and 
withdrawal, sleep disturbance, suicidal ideation, and 
feelings of hopelessness and helplessness.  Further, the 
physician stated that the veteran was taking Serazone and 
Buspar.  Also, the physician noted that the veteran would 
require ongoing treatment due to the severity of his symptoms 
and the impact on his ability to function.  

During his hearing before a Member of the Board in November 
1999, the veteran testified that he had problems with his 
concentration, memory, and experienced intrusive thoughts and 
flashbacks.  He described himself as a social loner and 
reported a strained relationship with his wife.  He testified 
that he was depressed and angry and had suicidal thoughts and 
paranoia.  

II. Pertinent Law and Regulations

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assessment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).
In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 119.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. § Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).

PTSD is rated under the portion of the VA Schedule for Rating 
Disabilities that pertains to mental disorders.  Pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999), a 50 percent 
evaluation is warranted for PTSD manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

PTSD manifested by occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, warrants a 70 percent 
evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Words such as "considerable" and "severe" are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1999).  It should also be noted that 
use of terminology such as "mild" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. § 4.2, 4.6 (1999).
When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

III. Analysis

This veteran contends that symptomatology associated with his 
PTSD more nearly approximates the rating criteria for an 
evaluation in excess of the current 30 percent.  Nonetheless, 
the clinical data of record do not substantiate that his PTSD 
is of such severity so as to warrant the next higher rating 
of 50 percent.  Specifically, as noted above, the veteran has 
not presented clinical evidence of occupational and social 
impairment or reduced abilities due to such symptoms as 
flattened affect or speech; frequent panic attacks, or 
impairment of short- and long-term memory.  

Overall, the veteran has not submitted competent evidence of 
difficulty in establishing and maintaining effective work and 
social relationships so as to warrant the next higher 
schedular rating.  Significantly, as noted above during the 
August 1998 VA psychiatric examination, the veteran himself 
reported that he participated in a PTSD support group, worked 
as an elevator mechanic, had no particular problems in his 
work environment where he had been working for 10 years, and 
that he was making attempts to be around other people.  Even 
though he complained of weekly nightmares and flashbacks, he 
indicated that his symptoms were moderate in nature.  

Furthermore, objective findings on examination do not 
substantiate impairment to the extent required for the next 
higher evaluation.  The examiner essentially reported 
evidence of mild to moderate impairment.  In general, there 
was no evidence of delusions, hallucinations, inappropriate 
behavior, suicidal or homicidal thoughts, plans, or 
intentions.  Further, the examiner reported no severe memory 
impairment or panic attacks.  Overall, the veteran was 
diagnosed with mild depression and anxiety, and mild PTSD.  
The examiner noted that the veteran's social and occupational 
functioning were not severely impaired.  

Thus, in light of such evidence, the veteran's symptomatology 
associated with his PTSD does not more nearly approximate the 
rating criteria for a 50 percent evaluation.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.  

Nonetheless, the Board does recognize that in June and 
November 1999 letters from a private physician, the veteran's 
symptoms included sadness and withdrawal, sleep disturbance, 
suicidal ideation, and feelings of hopelessness and 
helplessness.  Further, as reflected in private outpatient 
treatment records extending from January to October 1999, 
that physician reported moderate impairment overall due to 
PTSD.  However, such symptomatology does not rise to the 
level of impairment required for the next higher rating of 
50 percent pursuant to Diagnostic Code 9411.  Particular 
weight has been accorded the detailed report of Dr. R. S. of 
January 18, 1999, which, except for depression and recent 
memory problems, notes largely benign findings.  Suicidality 
was specifically indicated not to be present.

Therefore, overall, the clinical evidence of record does not 
support that symptomatology associated with the veteran's 
PTSD more nearly approximates the rating criteria associated 
with a 50 percent rating.  Finally, the Board has considered 
all of the evidence of record, to include service medical 
records and post-service medical records as well.  A 
disability evaluation in excess of 30 percent is denied based 
upon the totality of the evidence, without predominate focus 
solely on the recent evidence of record.  Such review is 
consistent with the Court's recent decision in Fenderson.



ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

